Citation Nr: 0948374	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
March 2009.   

The Board remanded the issue for further development in June 
2009.  The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.   Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran's testimony during his March 2009 hearing was to 
the effect that his service-connected hearing loss caused 
headaches.  It appears that the Veteran may wish to raise a 
claim for service connection for headaches secondary to 
service-connected bilateral hearing loss and/or tinnitus, and 
this issue is referred to the RO for clarification and 
appropriate action.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level I in the left ear throughout the rating 
period on appeal.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2004.  Additional notice was sent in 
March 2006 and May 2008 and the claim was readjudicated in a 
September 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, multiple VA examination reports, private 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in April 2006, July 
2006, October 2007, and July 2009.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran's service-connected bilateral hearing loss has 
been rated as noncompensable throughout the rating period on 
appeal.  He contends that his bilateral hearing loss 
disability is more disabling than currently evaluated.  

The VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity.  Audiological exams 
used to measure impairment must be conducted by a State-
licensed audiologist and must include both a controlled 
speech discrimination test (Maryland CNC) and puretone 
audiometric tests.  38 C.F.R. § 4.85(a).  

The Board notes that evaluations of bilateral defective 
hearing are measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  38 U.S.C.A. § 4.85.  To evaluate the degree 
of disability from unilateral defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  Id.  Average pure tone decibel loss is located on 
Table VI along a horizontal axis, and percent of speech 
discrimination is located along a vertical axis.  These axes 
intersect to determine the Roman numeral designation for 
hearing impairment in each ear.  38 C.F.R. § 4.85.  Table VII 
of 38 C.F.R. § 4.85 is then applied to determine the 
appropriate rating percentage.

The Veteran was afforded multiple VA examinations and one 
private audiological examination during the period of time on 
appeal.  In April 2006, the VA examiner noted that no results 
adequate for rating purposes could be obtained from the 
Veteran even with repeated instruction.  The examiner noted 
that the Veteran demonstrated excellent word recognition 
ability at presentation levels 20 to 30 decibels below his 
best volunteered pure-tone thresholds, and speech reception 
thresholds were 30 to 40 decibels below volunteered pure-tone 
thresholds.

The Veteran was afforded another VA audiological examination 
in July 2006.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
20
25
23
LEFT
25
20
25
25
24

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

In February 2007, the Veteran received a private audiological 
screening from Central Park ENT.  At that time, speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  The 
examiner noted hearing within normal limits at 250 and 500 
hertz and mild sensorineural hearing loss from 1000 to 6000 
hertz, with moderately severe to severe hearing loss at 8000 
hertz.  The Veteran reported that he had difficulty 
understanding conversations.  By a letter dated in February 
2007, a private physician, J.W.L., MD, from the same office, 
opined that the Veteran had high frequency sensorineural 
hearing loss compatible with presbycusis (age-related hearing 
loss).

In October 2007, the Veteran was afforded another VA 
audiological examination.  During that examination, pure tone 
thresholds, in decibels, were measured as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
15
20
16
LEFT
15
15
20
25
19

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

The examiner noted that he had reviewed the report of the 
private February 2007 audiological examination from Central 
Park ENT.  He noted that there were minor errors in that 
report, and that the speech reception thresholds (softest 
speech that can be repeated) were better than the volunteered 
pure tone responses, and some of the bone conduction 
thresholds were poorer than the air conduction thresholds, 
while others were better by more than 10 decibels.  He stated 
that these results indicated lower (i.e., better) hearing 
thresholds than those recorded at the time of his discharge 
from service in 1968.  He observed that it was commonly 
accepted in audiology that it is not clinically possible for 
a sensorineural hearing loss to improve.  He opined that the 
Veteran could not or was not able to provide accurate and 
repeatable responses for presented pure tone stimuli, at the 
time of his discharge physical.  He indicated that the 
documented hearing loss upon discharge was significantly 
poorer than the results obtained by the private sector 
audiologist, the previous compensation and pension VA 
examination, and on the current examination.  He concluded 
that despite a lapse of 39 years since his discharge, and 
significant non-military noise, the Veteran's hearing today 
is within normal limits.

The Veteran attended another VA audiological examination in 
July 2009.  During that examination, pure tone thresholds, in 
decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
25
25
24
LEFT
30
30
35
35
33

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examiner reviewed the Veteran's service treatment records and 
opined that the audiometric findings on the current 
examination showed less hearing loss than those recorded in 
1968.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86, pertaining to 
exceptional patterns of hearing impairment, and thus the 
Veteran's bilateral hearing loss is to be rated under the 
previously mentioned basic rating method of 38 C.F.R. § 4.85.

As stated above, the Board must input the average of the 
puretone thresholds and the speech discrimination percentages 
into Table VI of 38 C.F.R. § 4.85.  The levels are then used 
in Table VII of 38 C.F.R. § 4.85 to determine the appropriate 
rating percentage.  The audiologic results demonstrated on 
examination in July 2006, October 2007 and July 2009 each 
produce a numeric designation of "I" for each ear. 38 C.F.R. 
§§ 3.385; 4.85.  When these numeric designations are applied 
to the rating criteria, the result is a 0 percent rating.  38 
C.F.R. § 4.85.

At his personal hearing in March 2009, the Veteran testified 
that he has difficulty hearing other people and understanding 
conversations.  He stated that hearing tests hurt his ears 
and caused headaches.  The Board finds that such functional 
impairment, in addition to the Veteran's other reports, has 
been appropriately considered in the multiple VA and private 
examinations, but the overall evidence, as previously 
discussed, fails to support assignment of a compensable 
evaluation here, for any portion of the rating period on 
appeal.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).

The Board acknowledges the Veteran's testimony regarding the 
extent of his hearing loss.  However, as already noted, 
ratings for hearing loss are assigned pursuant to 
audiological test criteria set out by regulation.  The Board 
is bound to apply such criteria.  Moreover, the Board notes 
that two VA examiners have opined that his tested hearing 
acuity is actually better than it was in 1968, and that it is 
within normal limits at the frequencies tested pursuant to 
38 C.F.R. § 4.85.  The Veteran's service connected bilateral 
hearing loss has not been shown to more nearly approximate 
the criteria for a compensable evaluation during any portion 
of the appeal period.  Accordingly, different ratings for 
different time periods are not in order and the assigned 
rating is appropriate for the entire period of the Veteran's 
appeal.  See Hart, supra.  

The Board also recognizes that service connection has been 
established for tinnitus, and a 10 percent rating has been 
assigned for that disability.  Symptoms related to service-
connected tinnitus may not be considered while evaluating the 
service-connected bilateral hearing loss.  See 38 C.F.R. 
§ 4.14. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for more severe hearing loss than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
audiologists' reports as to the effects of hearing loss on 
occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak, 
supra.  The evidence reflects that the VA examiners reviewed 
the claims file and considered the Veteran's reports that his 
hearing loss affected his ability to hear conversations.  The 
Board finds that referral for extraschedular evaluation is 
not indicated by the evidence, particularly in light of the 
fact that multiple examiners have found that the Veteran's 
hearing is within normal limits.
 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for a compensable disability rating for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased compensable disability rating for 
service-connected bilateral hearing loss is denied. 



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


